Exhibit 10.2

PROMISSORY NOTE

(Loan No.XXXXXXXX)

 

Borrower:

   U.S. WELL SERVICES, INC.   

Lender:

   GREATER NEVADA CREDIT UNION   

1360 Post Oak Blvd

     

451 Eagle Station Lane

  

Suite 1800

     

Carson City, NV 89701

  

Houston, TX 77056

         U.S. WELL SERVICES, LLC         

1360 Post Oak Blvd

        

Suite 1800

        

Houston, TX 77056

         USWS HOLDINGS LLC         

1360 Post Oak Blvd

         Suite 1800          Houston, TX 77056      

 

 

 

Principal Amount: $                

   Date of Note: November 12, 2020

PROMISE TO PAY. U.S. WELL SERVICES, INC., U.S. WELL SERVICES, LLC, and USWS
HOLDINGS LLC ( collectively “Borrower” and each individually a “Borrower”)
promise to pay to the order of Greater Nevada Credit Union (“Lender”), in lawful
money of the United States of America the sum of                  Dollars (U.S.
$                ), or such other or lesser amounts as may be reflected from
time to time on Lender’s books and records as evidencing the aggregate unpaid
principal balance of loan advances made to Borrower on a multiple advance basis
as provided herein, together with simple interest at the rate or rates provided
herein in the “PAYMENT” paragraph, with interest being assessed on the unpaid
principal balance of this Note as outstanding from time to time, commencing on
November 12, 2020, and continuing until this Note is paid in full.

MULTIPLE ADVANCE LOAN. This Note contemplates multiple loan advances. Once the
total amount of principal has been advanced under this Note, Borrower will not
be entitled to further loan advances. Advances under this Note may be requested
either orally or in writing by Borrower or as provided in this paragraph. All
oral requests shall be confirmed in writing on the day of the request, on forms
acceptable to Lender. All communications, instructions, or directions by
telephone or otherwise to Lender are to be directed to Lender’s office shown
above. The following person or persons are authorized to request advances and
authorize payments during the construction loan phase under this Note until
Lender receives from Borrower, at Lender’s address shown above, written notice
of revocation of such authority: Kyle O’Neill, Chief Financial Officer of U.S.
Well Services, Inc. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or
(B) credited to any of Borrower’s deposit accounts with Lender. The unpaid
principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender’s internal records, including daily
computer print-outs.

PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule, which calculates interest on the unpaid principal balances as
described in the “INTEREST CALCULATION METHOD” paragraph using the interest
rates described in this paragraph: 36 monthly consecutive interest payments,
beginning December 12, 2020, with interest calculated on the unpaid principal
balances using an interest rate of 5.750% per annum based on a year of 360 days;
83 monthly consecutive principal and interest payments, beginning December 12,
2023, with interest calculated on the unpaid principal balances using an
interest rate of 5.750% per annum based on a year of 360 days; and one final
principal and interest payment of the remaining balance due on November 12,
2030, with interest calculated on the unpaid principal balances using an
interest rate of 5.750% per annum based on a year of 360 days. This estimated
final payment is based on the assumption that all payments will be made exactly
as scheduled; the actual final payment will be for all principal and accrued
interest not yet paid, together with any other unpaid amounts under this Note.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any unpaid
collection costs; and then to any late charges. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

 

Page 1 of 4



--------------------------------------------------------------------------------

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT PENALTY. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Upon prepayment of this Note, in whole or in part,
Lender is entitled to the following prepayment penalty: If the prepayment occurs
on or before the third anniversary date of this Note, the prepayment penalty
will equal three percent (3%) of the principal amount prepaid. Prepayment
penalty shall not apply if the prepayment occurs after the third anniversary
date. Other than Borrower’s obligation to pay any minimum interest charge and
prepayment penalty, Borrower may prepay this Note in full at any time by paying
the unpaid principal balance of this Note, plus accrued simple interest and any
unpaid late charges through date of repayment. If Borrower prepays this Note in
full, or if Lender accelerates payment, Borrower understands that, unless
otherwise required by law, any prepaid fees or charges will not be subject to
rebate and will be earned by Lender at the time this Note is signed. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language If Borrower sends
such a payment. Lender may accept it without losing any of Lender’s rights under
this Note, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: Greater Nevada Credit Union, 451 Eagle Station Lane, Carson City,
NV 89701

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment, with a minimum of $10. Late charges
will not be assessed following declaration of default and acceleration of the
maturity of this Note.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Default Under Loan Agreement. If an event of default occurs or exists under the
terms of Borrower’s Loan Agreement in favor of Lender.

LENDER’S RIGHTS UPON DEFAULT. Should any one or more default events occur or
exist under this Note as provided above. Lender shall have the right, at
Lender’s sole option, to declare formally this Note to be in default and to
accelerate the maturity and insist upon immediate payment in full of the unpaid
principal balance then outstanding under this Note, plus accrued interest,
together with reasonable attorneys’ fees, costs, expenses and other fees and
charges as provided herein. Lender shall have the further right again at
Lender’s sole option, to declare formal default and to accelerate the maturity
and to insist upon immediate payment in full of each and every other loan,
extension of credit, debt, liability and/or obligation of every nature and kind
that Borrower may then owe to Lender, whether direct or indirect or by way of
assignment, and whether absolute or contingent, liquidated or unliquidated,
voluntary or involuntary, determined or undetermined, secured or unsecured,
whether Borrower is obligated alone or with others on a “solidary” or “joint and
several” basis, as a principal obligor or otherwise, all without further notice
or demand, unless Lender shall otherwise elect.

ATTORNEYS’ FEES: EXPENSES. If Lender refers this Note to an attorney for
collection, or files suit against Borrower to collect this Note, or if Borrower
files for bankruptcy or other relief from creditors, Borrower agrees to pay
Lender’s reasonable attorneys’ fees.

WAIVE JURY. BORROWER AND LENDER HEREBY WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY
ACTION. PROCEEDING. OR COUNTERCLAIM BROUGHT BY EITHER BORROWER OR LENDER AGAINST
THE OTHER.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Texas
without regard to its conflict of law provisions. This Note has been made by
Borrower and accepted by Lender in the State of Texas.

COLLATERAL. This Note is secured by UCC Collateral, titled motor vehicles and
untitled motor vehicles. In Particular, this Note is secured by a Commercial
Security Agreement executed this date. Collateral securing other loans with
Lender may also secure this Note as the result of cross-collateralization.

 

Page 2 of 4



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related Information at such frequencies and in such detail
as Lender may reasonably request.

WAIVERS. Borrower and each guarantor of this Note hereby waive demand,
presentment for payment, protest, notice of protest and notice of nonpayment,
and all pleas of division and discussion, and severally agree that their
obligations and liabilities to Lender hereunder shall be on a “solidary” or
“joint and several” basis. Borrower and each guarantor further severalty agree
that discharge or release of any party who is or may be liable to Lender for the
indebtedness represented hereby, or the release of any collateral directly or
indirectly securing repayment hereof, shall not have the effect of releasing any
other party or parties, who shall remain liable to Lender, or of releasing any
other collateral that is not expressly released by Lender. Borrower and each
guarantor additionally agree that Lender’s acceptance of payment other than in
accordance with the terms of this Note, or Lender’s subsequent agreement to
extend or modify such repayment terms, or Lender’s failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the
effect of releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
Indirectly secures repayment hereof. In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender’s rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore, not be construed as a waiver of any other rights and remedies; it
being Borrower’s intent and agreement that Lender’s rights and remedies Shall be
cumulative in nature. Borrower and each guarantor further agree that, should any
default event occur or exist under this Note, any waiver or forbearance on the
part of Lender to pursue the rights and remedies available to Lender, shall be
binding upon Lender only to the extent that Lender specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of
Lender as to one default event shall not be construed as a waiver or forbearance
as to any other default Borrower and each guarantor of this Note further agree
that any late charges provided for under this Note will not be charges for
deferral of time for payment and will not and are not intended to compensate
Lender for a grace or cure period, and no such deferral, grace or cure period
has or will be granted to Borrower in return for the imposition of any late
charge. Borrower recognizes that Borrower’s failure to make timely payment of
amounts due under this Note will result in damages to Lender, including but not
limited to Lender’s loss of the use of amounts due, and Borrower agrees that any
late charges imposed by Lender hereunder will represent reasonable compensation
to Lender for such damages. Failure to pay in full any installment or payment
timely when due under this Note, whether or not a late charge is assessed, will
remain and shall constitute an Event of Default hereunder

SUCCESSORS AND ASSIGNS LIABLE. Borrower’s and each guarantor’s obligations and
agreements under this Note shall be binding upon Borrower’s and each guarantor’s
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender’s successors and assigns, as well as to any subsequent
holder or holders of this Note.

CAPTION HEADINGS. Caption headings in this Note are for convenience purposes
only and are not to be used to interpret or define the provisions of this Note.

SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower and
upon Borrower’s successors, heirs, legatees, devisees, administrators, executors
and assigns, and shall inure to the benefit of Lender and its successors and
assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower’s account(s) to a consumer reporting agency. Borrower’s written notice
describing the specific inaccuracies should be sent to Lender at the following
address: Greater Nevada Credit Union, 451 Eagle Station Lane, Carson City, NV
89701.

 

Page 3 of 4



--------------------------------------------------------------------------------

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.

BORROWER:

U. S. WELL SERVICES, INC.

 

By:  

/s/ Kyle O’Neill

  Kyle O’Neill   Its Chief Financial Officer

U.S. WELL SERVICES, LLC

 

By:  

/s/ Kyle O’Neill

  Kyle O’Neill   Its Chief Financial Officer

USWS HOLDINGS LLC

 

By:  

/s/ Kyle O’Neill

  Kyle O’Neill   Its Chief Financial Officer

 

Page 4 of 4